951 F.2d 1258
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Louis Osei COTTON, Plaintiff-Appellant,v.Michael REDMON, Defendant-Appellee.
No. 91-3201.
United States Court of Appeals, Tenth Circuit.
Dec. 20, 1991.

Before McKAY, Chief Judge, SEYMOUR and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
McKAY, Chief Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.   We grant appellant's motion to proceed in forma pauperis and proceed to consider the merits of the appeal.


2
Plaintiff, an inmate at the Lansing Correctional Facility in Lansing, Kansas, brought suit in federal district court under 42 U.S.C. § 1983.   Plaintiff claimed that the attorney appointed to defend him against a murder charge provided inadequate representation, thereby depriving him of a fundamental constitutional right.   After considering plaintiff's allegations, the district court found that plaintiff's claims were insufficient to proceed under 42 U.S.C. § 1983 and dismissed the action.   Plaintiff appeals that decision to this court.


3
After a thorough review of the record and the pleadings, we AFFIRM the decision of the district court for substantially the reasons set forth in the district court order dated May 16, 1991.


4
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3